Citation Nr: 0401907	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-37 320	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
decision rendered on January 24, 1964, wherein the Board of 
Veterans' Appeals (Board) denied service connection for a 
conversion reaction manifested by leg trouble.


REPRESENTATION

Moving party represented by:  Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel








INTRODUCTION

The moving party had active military service from January 
1962 to August 1962.  

This matter comes before the Board as the result of a motion 
by the moving party alleging CUE in a decision issued by the 
Board on January 24, 1964.  


FINDINGS OF FACT

1.  In January 24, 1964 the Board found that the moving party 
had a conversion reaction manifested by leg trouble prior to 
entering active military service, and that this disorder had 
not been aggravated by such service.

2.  The record at the time of the Board's January 24, 1964 
decision included a medical opinion that the moving party's 
conversion reaction existed prior to service, and that he had 
undergone no unusual stress during military service that 
could have been considered as aggravating the preexisting 
condition.

3.  The appellant has failed to allege any kind of error of 
fact or law in the January 24, 1964 Board decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The moving party's allegations of CUE in the January 24, 1964 
decision wherein the Board denied service connection for a 
conversion reaction manifested by leg trouble fail to meet 
the threshold requirements for revision of that Board's 
decision on the grounds claimed.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2003); Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Department of Veterans Affairs (VA) has published new 
regulations, which implemented many of the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided the opportunity to present arguments in favor 
of his claim.  38 U.S.C.A. § 5103 (West 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  

In addition, because the appellant has failed to submit a 
valid claim of CUE, there is no reasonable possibility that 
further development of this claim could aid in substantiating 
it.  

The Board believes this conclusion to be consistent with the 
holding of the CAVC in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision); see also Dobbin v. Principi, 15 Vet. App. 
323 (2001).


Factual Background

The moving party filed his initial claim for service 
connection for a conversion reaction in August 1962, shortly 
after his separation from military service.  Service medical 
records indicated that he had a history of stuttering and 
foot trouble when he enlisted.  Although he complained of 
foot trouble approximately two weeks after entering military 
service, no physical defects of the feet were observed.  


Because of continued complaints of foot and leg pain, the 
veteran was hospitalized in May 1962.  He appeared extremely 
anxious to the examining physician.  Following psychiatric 
observation and treatment, a conversion reaction manifested 
by a generalized tremulousness, pain, and numbness of the 
legs, as well as anesthesia of the right side of the body, an 
inability to walk, tremor of the right hand, and headaches 
was made.  

It was recommended that the veteran be found unfit for 
further military service.  The hospitalization summary 
indicated that well-established medical principles, as well 
as the veteran's short period of service that involved no 
unusual stress, indicated clearly that the veteran's 
conversion reaction had its onset prior to military service, 
and that it had not been aggravated thereby.

The veteran underwent a VA examination in October 1963.  He 
complained of nervousness, headaches and leg problems.  
During the examination he was very tremulous, quite depressed 
and tearful, and had a marked tremor of the right hand.  He 
was diagnosed as suffering from an anxiety reaction 
manifested by depression and tremulousness, numbness of the 
legs, and complete hemianesthesia on the right side of the 
body.

A VA field examination conducted during September 1963 
indicated that the veteran had had a history of poor 
attendance at both school and work prior to entering military 
service.

The Board reviewed the foregoing evidence when it denied 
service connection for a 
conversion reaction manifested by leg trouble in its January 
1964 decision.  The Board found that the record contained 
sound medical judgment confirming that the veteran's 
psychiatric disorder had existed prior to service, and had 
not been aggravated thereby.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service.  38 U.S.C.A. § 1131.  

A veteran who served six months or more during peacetime is 
presumed to have been in sound condition when inducted except 
for defects noted when examined and accepted for service.  
Evidence or medical judgment warranting a finding that a 
particular disability existed before service will rebut the 
presumption.  38 U.S.C.A. § 1132.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002).

See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")  

The regulations have now been amended to comply with this 
decision.  66 Fed. Reg. 35902-35903 (effective July 10, 
2001).  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.  

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  

Generally, either the correct facts as 
they were known at the time were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.  (b) Review for 
clear and unmistakable error in a prior 
Board decision must be based on the 
record and the law that existed when that 
decision was made.  (c) To warrant 
revision of a Board decision on the 
grounds of clear and unmistakable error, 
there must have been an error in the 
Board's adjudication of the appeal which, 
had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.  (d) The 
following constitute some, but not all, 
of those situations that do not 
constitute clear and unmistakable error:  
(1) The Secretary's failure to fulfill 
the duty to assist; (2) a disagreement as 
to how the facts were weighed or 
evaluated.  

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

"It must be remembered that clear and 
unmistakable error is a very specific and 
rare kind of error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

It is within the foregoing context that the moving party's 
claim must be evaluated.




Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411 (c) 
and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  

A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

A valid claim for CUE requires some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on it face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  


A difference of opinion as to how the evidence was weighed is 
not CUE.  An appellant "must assert more than just a 
disagreement as to how the facts were weighed or evaluated."  
Russell, quoted in Allin v. Brown, 6 Vet. App. 207 (1994).

The moving party's arguments fail to meet the threshold 
requirements necessary to indicate prima facie that the 
Board's January 24, 1964 decision contained clear and 
unmistakable error.  The moving party's argument that the 
Board failed to provide the presumption of soundness by not 
requiring adequate evidence of a preexisting condition is 
inaccurate.  

In fact, the Board's January 24, 1964 decision specifically 
cited the laws and regulations regarding the presumption of 
soundness, as well as what constitutes aggravation of a 
preexisting disability.  In addition, the Board noted 
evidence in the record of medical judgment that specifically 
rebutted the presumption of soundness and that indicated the 
moving party's then diagnosed conversion reaction had not 
been "aggravated" by his tour of military service.  The Board 
weighed the evidence and applied the appropriate regulations, 
and concluded that the preponderance of the evidence was 
against the veteran's claim.  

In view of the foregoing, the January 24, 1964 Board denial 
of service connection for a conversion reaction manifested by 
leg trouble did not rest upon clear and unmistakable error.  
There is no indication that the aforementioned decision 
incorporated an incorrect application of a statute or 
regulation, or that it did not 
incorporate the correct facts as known at the time the 
decision was rendered.  

Absent either of these, the Board finds that its January 24, 
1964 decision was free of clear and unmistakable error, and 
that the moving party has failed to set forth specific 
allegations of error of either fact or law to support his 
contentions.  Accordingly, his motion is denied.  


ORDER

The motion for revision of the January 24, 1964 decision 
wherein the Board denied service connection for a conversion 
reaction manifested by leg trouble is denied as no valid 
claim for CUE has been presented.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 


